Denied and Opinion Filed November 26, 2014.




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-14-01501-CV

IN RE MICHAEL MORFORD, INDIVIDUALLY D/B/A NEMAHA WATER SERVICES,
    GEFFREY ARNOLD MCFALLS, INDIVIDUALLY D/B/A NEMAHA WATER
 SERVICES, NEMAHA WATER SERVICES, LP, NEMAHA WATER SERVICES GP,
   LLC, NEMAHA WATER SERVICES OK-1702, LLC, AND NEMAHA SERVICES
                         HOLDING, Relators

                  Original Proceeding from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-14-05795

                              MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                Opinion by Chief Justice Wright
       Relators filed this petition for writ of mandamus requesting that the Court order the trial

court to (1) compel arbitration before the Financial Industry Regulatory Authority (FINRA) and

(2) vacate its August 28, 2014 order, which denied relators’ motion to compel arbitration before

FINRA and ordered arbitration to proceed before the American Arbitration Association.

Because the record in a mandamus proceeding is assembled by the parties, see TEX. R. APP. P.

52.3(j), 52.3(k), this Court strictly enforces the authentication requirements of rule 52 of the rules

of appellate procedure to ensure the integrity of the mandamus record. See In re Butler, 270
S.W.3d 757, 759 (Tex. App.—Dallas 2008, orig. proceeding) (finding affidavit insufficient to

authenticate record because it did not state affiant had “personal knowledge the copy of the order

in the appendix is a correct copy of the original.”).
       Relators’ petition for writ of mandamus in this case fails to comply with rule 52.3(j)

which requires that“[t]he person filing the petition must certify that he or she has reviewed the

petition and concluded that every factual statement in the petition is supported by competent

evidence included in the appendix or record.” Because relators’ petition does not comply with

the requirements of rule 52, relators have not demonstrated they are entitled to relief. TEX. R.

APP. P. 52.8. Accordingly, we DENY the petition.




                                                    /Carolyn Wright/
                                                    CAROLYN WRIGHT
141501F.P05                                         CHIEF JUSTICE




                                              –2–